Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Independent claims are directed towards receiving periodic channel state information reference signal without associated quasi-co-location information.  The P-CSI-RS is then received using a QCL relation based on the PDSCH and P-CSI-RS having the same set of symbols allocated.  Ng (US-20180219606) at [0186, 194] teaches receiving the PDSCH using P/SP-CSI-RS as QCL reference.  Davydov (US-20190037429) at [0024, 44] teaches the UE assuming antenna ports corresponding to CSI-RS resources and antenna ports corresponding with PDSCH are QCL.  Other relevant prior art references include US-20130279437 at [0062]; US-20200036555 at [0091]; US-20200252951 at [0007]; US-20200195324 at abstract; US-20180042028 at [0113]; US-20190037429 at [0024, 44]; US-20200280409 at [0178]; US-20180317121 at [0075].  The prior art references teach elements of the independent claims but do not clearly delineate the limitations as clearly as is needed.  It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior art individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 2-22; 24, 25; 27, 28; 30 depending on claims 1, 23, 26, 29 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466